******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. CHARLES LOGAN
                (AC 36605)
                  Beach, Sheldon and Bear, Js.
       Argued March 17—officially released October 6, 2015

   (Appeal from Superior Court, judicial district of
              Hartford, Alexander, J.)
  Charles Logan, self-represented, the appellant
(defendant).
   Lisa A. Riggione, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and John F. Fahey, senior assistant state’s
attorney, for the appellee (state).
                          Opinion

   BEAR, J. The defendant, Charles Logan, appeals from
the judgment of the trial court denying his motion to
correct an illegal sentence filed pursuant to Practice
Book § 43-22. The defendant claims on appeal that his
sentence was imposed in an illegal manner because the
trial court failed to consider his youth as a mitigating
factor at his sentencing, in violation of his right against
cruel and unusual punishment under the eighth amend-
ment1 to the federal constitution.2 We affirm the judg-
ment of the trial court.
   The following facts and procedural history are rele-
vant to this appeal. On November 6, 1997, the defendant
pleaded guilty under the Alford doctrine3 to murder in
violation of General Statutes §§ 53a-54a (a) and 53a-8,
and conspiracy to commit murder in violation of Gen-
eral Statutes §§ 53a-54a (a) and 53a-48. The defendant
also admitted that he violated his youthful offender
probation in violation of General Statutes § 53a-32.4 The
defendant waived his right to a presentence investiga-
tion report5 and the matter was continued to November
21, 1997, for sentencing.
   At the defendant’s sentencing, after hearing from
both sides and being presented with letters from the
victim’s family, the court, Clifford, J., stated: ‘‘There is
nothing I can say, obviously, to ease the family’s pain.
. . . An example of a young angry kid out there with
a gun on the streets, and this is a result of it. The only
thing you have going for you in my opinion was that
you were [seventeen] years of age when you committed
this. You didn’t have much of a record. You didn’t have
much time really to accumulate a record. Really, you
are not an adult until you are [sixteen]. . . . [T]here
is going to be some light at the end of the tunnel. You
are [nineteen] years of age. If you are doing what they
are saying on murder cases day for day, you will be
[forty-eight] when you get out. That is certainly a long
time in my book, but you will be getting up every day,
and the victim, obviously, is never going to. . . . I think
it is a reasonable sentence. You’ve got a lot of time to
think about what you did . . . . As I say, some day
you will get out.’’ In accordance with the defendant’s
plea agreement, the court imposed a total effective sen-
tence of thirty-one years imprisonment.6
  On July 10, 2013, the defendant filed a motion to
correct an illegal sentence pursuant to Practice Book
§ 43-22. In essence, the defendant claimed that he was
seventeen years old at the time of the offenses, and,
thus, he was a minor. He further claimed that the court
viewed him as an adult, and that he was prejudiced by
that viewpoint throughout the entire criminal process.
The defendant sought to be resentenced with his youth
considered as a mitigating factor.7 On October 4, 2013,
the court, Alexander, J., conducted a hearing on the
defendant’s motion to correct an illegal sentence, and it
was at that hearing that the defendant filed an amended
motion, in which he further alleged that his due process
rights were violated because of the court’s reliance on
false information.8
   On January 2, 2014, the court rendered its decision on
the defendant’s motion. In its memorandum of decision,
the court reviewed the recent United States Supreme
Court decisions in Roper v. Simmons, 543 U.S. 551, 125
S. Ct. 1183, 161 L. Ed. 2d 1 (2005), Graham v. Florida,
560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010),
and Miller v. Alabama,      U.S. , 132 S. Ct. 2455, 183
L. Ed. 2d 407 (2012), in which it established standards
to be applied in the sentencing of juvenile offenders.
The trial court also considered this court’s opinion in
State v. Riley, 140 Conn. App. 1, 58 A.3d 304 (2013),
which the trial court knew to be certified to but not
yet decided by our Supreme Court at the time of its
decision.9 The court determined that the defendant had
not satisfied his burden of demonstrating that his sen-
tence of thirty-one years had been imposed in an illegal
manner and, thus, denied his motion to correct. This
appeal followed.
   We begin with the relevant standard of review and
legal principles. ‘‘We review the [trial] court’s denial of
[a] defendant’s motion to correct [an illegal] sentence
under the abuse of discretion standard of review. . . .
In reviewing claims that the trial court abused its discre-
tion, great weight is given to the trial court’s decision
and every reasonable presumption is given in favor of
its correctness. . . . We will reverse the trial court’s
ruling only if it could not reasonably conclude as it did.’’
(Citation omitted; internal quotation marks omitted.)
State v. Martin M., 143 Conn. App. 140, 144, 70 A.3d
135, cert. denied, 309 Conn. 919, 70 A.3d 41 (2013).
   Practice Book § 43-22 provides: ‘‘The judicial author-
ity may at any time correct an illegal sentence or other
illegal disposition, or it may correct a sentence imposed
in an illegal manner or any other disposition made in
an illegal manner.’’ ‘‘An illegal sentence is essentially
one which either exceeds the relevant statutory maxi-
mum limits, violates a defendant’s right against double
jeopardy, is ambiguous, or is inherently contradictory.
. . . Sentences imposed in an illegal manner have been
defined as being within the relevant statutory limits but
. . . imposed in a way which violates the defendant’s
right . . . to be addressed personally at sentencing and
to speak in mitigation of punishment . . . or his right
to be sentenced by a judge relying on accurate informa-
tion or considerations solely in the record, or his right
that the government keep its plea agreement promises
. . . .’’ (Internal quotation marks omitted.) State v.
Starks, 121 Conn. App. 581, 586, 997 A.2d 546 (2010).
   The defendant claims that his sentence was imposed
in an illegal manner because the trial court incorrectly
referred to him as an adult, and failed to consider his
youth as a mitigating factor at sentencing in violation
of his rights under the eighth amendment to the United
States constitution.10 He argues that the court incor-
rectly believed that a sixteen year old is considered an
adult and, thus, considered the defendant, who was
seventeen years old when he committed the crime, as
an adult, despite the fact that the law views both sixteen
and seventeen year olds as youth. He argues that the
court should have applied Miller, and considered his
youth and its attendant hallmark features, such as
‘‘immaturity, impetuosity, susceptibility to peer pres-
sure, home environment, ability to handle the criminal
justice system, and possibility for rehabilitation,’’ at
his sentencing.
   After the defendant’s sentencing, the United States
Supreme Court decided a trilogy of cases that funda-
mentally altered the legal landscape for the sentencing
of juvenile offenders.11 The defendant’s claim requires
a review of those cases and three cases subsequently
decided by the Connecticut Supreme Court, which
broadly interpreted the scope of those cases. In Roper
v. Simmons, supra, 543 U.S. 578, the court held that
the eighth and fourteenth amendments prohibit the
imposition of the death penalty on juvenile offenders.
In Graham v. Florida, supra, 560 U.S. 82, the court held
that the eighth amendment prohibits the sentence of
life without the possibility of parole for juvenile nonho-
micide offenders. Most recently, in Miller v. Alabama,
supra, 132 S. Ct. 2463–64, the court held that the eighth
amendment prohibits mandatory sentencing schemes
that mandate life in prison without the possibility of
parole for juvenile homicide offenders, although a sen-
tence of life imprisonment without the possibility of
parole may be deemed appropriate following consider-
ation of the child’s age related characteristics and the
circumstances of the crime. These federal cases recog-
nized that ‘‘[t]he concept of proportionality is central to
the Eighth Amendment. Embodied in the Constitution’s
ban on cruel and unusual punishments is the precept
of justice that punishment for crime should be gradua-
ted and proportioned to [the] offense.’’ (Internal quota-
tion marks omitted.) Graham v. Florida, supra, 59; see
also Roper v. Simmons, supra, 560; Miller v. Alabama,
supra, 2463.
   In State v. Riley, 315 Conn. 637, 640, 110 A.3d 1205
(2015), the defendant was seventeen years old when
he committed murder and several nonhomicide
offenses for which the trial court imposed a total effec-
tive sentence of 100 years imprisonment. Our Supreme
Court found that the reasoning in Miller extended
beyond mandatory sentencing schemes to discretionary
sentencing schemes where the trial court imposed a
sentence for a term of years that was the functional
equivalent of a life sentence. The court held that ‘‘if a
sentencing scheme permits the imposition of [a life
sentence without any possibility of parole] on a juvenile
homicide offender, the trial court must consider the
offender’s chronological age and its hallmark features
as mitigating against such a severe sentence.’’12 (Empha-
sis in original; internal quotation marks omitted.) Id.,
658. Thus, for Miller to apply, the sentence must be a
literal life sentence without the possibility of parole or
the functional equivalent of a life sentence without the
possibility of parole.
   In the present case, the defendant claims that his
sentence was imposed in an illegal manner because the
trial court did not apply Miller and consider his age
and its hallmark features as mitigating factors at his
sentencing. To determine whether the trial court abused
its discretion in denying the defendant’s motion to cor-
rect, we must, therefore, determine whether a thirty-
one year sentence is the functional equivalent of a life
sentence without the possibility of parole and, thus,
subject to the sentencing procedures set forth in
Miller.13
   General Statutes § 53a-35b provides in relevant part:
‘‘A sentence of life imprisonment means a definite sen-
tence of sixty years, unless the sentence is life imprison-
ment without the possibility of release . . . in which
case the sentence shall be imprisonment for the remain-
der of the defendant’s natural life.’’ (Emphasis added.)
In Riley, it was undisputed that the defendant’s sen-
tence of 100 years imprisonment was the functional
equivalent to a sentence of life imprisonment without
the possibility of parole. State v. Riley, supra, 315
Conn. 642.
   In State v. Taylor G., 315 Conn. 734, 738, 741, 110
A.3d 338 (2015), the defendant was fourteen and fifteen
years old when he committed nonhomicide offenses
for which the trial court imposed a total effective sen-
tence of ten years imprisonment followed by three years
of special parole.14 Our Supreme Court concluded that
‘‘the ten and five year mandatory minimum sentences
[that the defendant would serve concurrently], under
which the defendant is likely to be released before he
reaches the age of thirty, do not approach what the
[United States Supreme Court] described in Roper, Gra-
ham and Miller as the two harshest penalties.’’ Id.,
745–46. The court reasoned that ‘‘[a]lthough the depri-
vation of liberty for any amount of time, including a
single year, is not insignificant, Roper, Graham and
Miller cannot be read to mean that all mandatory depri-
vations of liberty are of potentially constitutional magni-
tude,’’ and that the defendant ‘‘will be able to work
toward his rehabilitation and look forward to release
at a relatively young age.’’ Id.
   Our Supreme Court explained: ‘‘[In Roper, Graham
and Miller] the court concluded there was a constitu-
tional violation because the sentences consisted of
death or life imprisonment without the possibility of
parole, the two most severe punishments courts are
able to impose. . . . The difference between these and
other sentences is not merely quantitative. There is also
a qualitative difference. Death is final and irrevocable,
unlike any other sentence. Life in prison without the
possibility of parole is also final and irrevocable in the
sense that it deprives the offender of all hope of future
release and of living a normal life, even if he or she is
successfully rehabilitated and capable of returning and
making a positive contribution to society. These differ-
ences were recognized by the courts in all three cases,
each of which described the punishment in question as
unique in its severity.’’ (Citations omitted.) Id., 745. The
court concluded that ‘‘[t]he defendant’s sentences [in
Taylor G.] not only were far less severe than the senten-
ces at issue in Roper, Graham and Miller, but were
consistent with the principle of proportionality at the
heart of the eighth amendment protection . . . .’’ Id.,
744.
   Finally, most recently in Casiano v. Commissioner
of Correction, 317 Conn. 52, 55,       A.3d     (2015), the
petitioner was sixteen years old when he committed
homicide and nonhomicide offenses for which the trial
court imposed a total effective sentence of fifty years
imprisonment without the possibility of parole pursuant
to a plea agreement. Our Supreme Court determined
that Miller applies retroactively to cases arising on col-
lateral review, and that a fifty year sentence without
the possibility of parole was the functional equivalent
of life imprisonment without the possibility of parole
and, therefore, subject to the sentencing procedures
set forth in Miller.15 Id., 79. The court observed that
because the petitioner would be released from prison
at the age of sixty-six and the average life expectancy
of a male in the United States is seventy-six years, he
would only have approximately ten more years to live
outside of prison after his release. Id, 76. The court
explained that ‘‘[a] juvenile is typically put behind bars
before he has had the chance to exercise the rights
and responsibilities of adulthood, such as establishing
a career, marrying, raising a family, or voting. Even
assuming the juvenile offender does live to be released,
after a half century of incarceration, he will have irrepa-
rably lost the opportunity to engage meaningfully in
many of these activities and will be left with seriously
diminished prospects of his quality of life for the few
years he has left.’’ Id., 77. The court concluded that ‘‘a
fifty year term and its grim prospects for any future
outside of prison effectively provide a juvenile offender
with no chance for fulfillment outside prison walls,
no chance for reconciliation with society, no hope.’’
(Internal quotation marks omitted.) Id., 79.
   Turning to the present case, we conclude that the
trial court did not abuse its discretion in denying the
defendant’s motion to correct an illegal sentence,
because in the circumstances of the defendant at the
time of sentencing, a thirty-one year sentence was not
the functional equivalent of life imprisonment without
the possibility of parole, and thus, the court did not
have to apply Miller prior to accepting his plea and
sentencing him. The present case is analogous to Taylor
G., in that the defendant’s thirty-one year sentence,
under which he will be released before he reaches the
age of fifty, does not approach what the United States
Supreme Court described in Roper, Graham, and Miller
as the two harshest penalties. Like the defendant in
Taylor G., the defendant in the present case, even if
he is not paroled,16 will be able to work toward rehabili-
tation, and can look forward to release at an age when
he will still have the opportunity to live a meaningful
life outside of prison and to become a productive mem-
ber of society. ‘‘Although the deprivation of liberty for
any amount of time, including a single year, is not insig-
nificant, Roper, Graham and Miller cannot be read to
mean that all mandatory deprivations of liberty are of
potentially constitutional magnitude.’’ State v. Taylor
G., supra, 315 Conn. 745–46. Thus, the trial court prop-
erly determined that the defendant’s sentence was not
imposed in an illegal manner and did not abuse its
discretion in denying the defendant’s motion to correct
an illegal sentence.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Although the defendant did not state that his claim was raised under
the fourteenth amendment, we recognize that ‘‘[t]he cruel and unusual pun-
ishments clause of the eighth amendment is made applicable to the states
through the due process clause of the fourteenth amendment.’’ State v.
Taylor G., 315 Conn. 734, 737 n.4, 741, 110 A.3d 338 (2015). For the purpose of
this opinion, we refer to the defendant’s claim as an eighth amendment claim.
   2
     The defendant attempts to raise two additional claims in this appeal.
The first claim, found in his appellate brief, is that the police violated his
fourth amendment rights against unlawful search and seizure by entering
his grandfather’s house without consent and arresting him without an arrest
warrant. This claim cannot properly be raised in a motion to correct an
illegal sentence filed pursuant to Practice Book § 43-22. ‘‘It is well settled
that [t]he purpose of [Practice Book] § 43-22 is not to attack the validity of
a conviction by setting it aside but, rather to correct an illegal sentence or
disposition . . . . Thus, [i]n order for the [trial] court to have jurisdiction
over a motion to correct an illegal sentence after the sentence has been
executed, the sentencing proceeding, and not the [proceedings] leading to
the conviction, must be the subject of the attack.’’ (Citation omitted; internal
quotation marks omitted.) State v. Cruz, 155 Conn. App. 644, 651, 110 A.3d
527 (2015). We do not review this claim as it raises issues concerning the
defendant’s underlying conviction, and it does not raise any issues concern-
ing the legality of his sentence or the sentencing proceeding.
   The second additional claim that the defendant attempts to raise is that
the court improperly denied his request for the appointment of counsel. We
do not consider this claim as it was raised for the first time in the defendant’s
reply brief. See State v. Houghtaling, 155 Conn. App. 794, 797 n.2, 111 A.3d
931 (2015) (‘‘[i]t is well established . . . that [an appellate] court will not
review claims that are raised for the first time in a reply brief’’ [internal
quotation marks omitted]).
   3
     ‘‘A criminal defendant who enters a guilty plea under the Alford doctrine
does not admit guilt but acknowledges that the state has sufficient evidence
to convict.’’ State v. Fairchild, 155 Conn. App. 196, 199 n.2, 108 A.3d 1162,
cert. denied, 316 Conn. 902, 111 A.3d 470 (2015); see North Carolina v.
Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970) (‘‘[a]n individual
accused of crime may voluntarily, knowingly, and understandingly consent
to the imposition of a prison sentence even if he is unwilling or unable to
admit his participation in the acts constituting the crime’’).
   4
     The defendant waived his right to confidentiality as to the youthful
offender matter.
   5
     We note that to the extent that the defendant attempts to argue that the
court somehow violated his due process rights by failing to consider the
contents of a presentence investigation report (report), a criminal defendant
does not have a constitutional right to a report. See State v. Patterson, 236
Conn. 561, 568, 674 A.2d 416 (1996). The report is a statutory right, which
may be waived. See General Statutes § 54-91a (b). In the present case, the
defendant waived his right to a report.
   6
     The court sentenced the defendant to concurrent terms of thirty-one
years imprisonment on the murder charge, twenty years imprisonment on
the conspiracy to commit murder charge, and six years imprisonment on
the violation of probation charge. The defendant received a total effective
sentence of thirty-one years imprisonment. The defendant’s total potential
maximum exposure on the three charges, however, was eighty-six years
imprisonment. Additionally, as part of the disposition, the state entered
nolles in docket number CR95-0475835, in which the defendant was charged
with two counts of possession of less than four ounces of marijuana and
failure to appear in the second degree.
   7
     In his motion to correct an illegal sentence, the defendant admitted that
he had agreed to the sentence: ‘‘The defendant expected to receive an offer
of 29 years but it was taken off of the table once defendant hesitated in
taking the offer. [The defendant] had selected seven jury members before
finally taking the 31 years.’’
   8
     At the hearing, the court noted that a representative from the Office of
the Public Defender had interviewed the defendant previously pursuant to
State v. Casiano, 282 Conn. 614, 922 A.2d 1065 (2007), and determined that
there was no basis for the appointment of counsel. The court, however,
appointed a standby attorney ‘‘not pursuant to Casiano appointment’’ to
provide the defendant with any information he may have needed at the
hearing.
   9
     On March 10, 2015, our Supreme Court rendered its decision in State v.
Riley, 315 Conn. 637, 110 A.3d 1205 (2015), reversing the decision of this
court affirming the trial court’s 100 year sentence, and setting out specific
standards to be applied in the sentencing of a juvenile. The court concluded:
‘‘Miller does not stand solely for the proposition that the eighth amendment
demands that the sentencer have discretion to impose a lesser punishment
than life without parole on a juvenile homicide offender. Rather, Miller
logically indicates that, if a sentencing scheme permits the imposition of
that punishment on a juvenile homicide offender, the trial court must con-
sider the offender’s chronological age and its hallmark features as mitigating
against such a severe sentence. . . . As the court in Miller explained, those
features include: immaturity, impetuosity, and failure to appreciate risks
and consequences; the offender’s family and home environment and the
offender’s inability to extricate himself from that environment; the circum-
stances of the homicide offense, including the extent of [the offender’s]
participation in the conduct and the way familial and peer pressures may
have affected him; the offender’s inability to deal with police officers or
prosecutors (including on a plea agreement) or his incapacity to assist his
own attorneys; and the possibility of rehabilitation . . . .’’ (Citation omitted;
emphasis in original; internal quotation marks omitted.) Id., 658.
   10
      The eighth amendment to the United States constitution, made applica-
ble to the states by the fourteenth amendment, provides: ‘‘Excessive bail
shall not be required, nor excessive fines imposed, nor cruel and unusual
punishments inflicted.’’
   11
      The term juvenile offender is used in this opinion to refer to a person
who committed one or more crimes when he or she was younger than
eighteen years of age. See State v. Riley, supra, 315 Conn. 640 n.1.
   12
      Those features include: ‘‘immaturity, impetuosity, and failure to appreci-
ate risks and consequences; the offender’s family and home environment
and the offender’s inability to extricate himself from that environment;
the circumstances of the homicide offense, including the extent of [the
offender’s] participation in the conduct and the way familial and peer pres-
sures may have affected him; the offender’s inability to deal with police
officers or prosecutors (including on a plea agreement) or his incapacity
to assist his own attorneys; and the possibility of rehabilitation . . . .’’
(Internal quotation marks omitted.) State v. Riley, supra, 315 Conn. 658.
   13
      Our Supreme Court did not answer this question in Casiano v. Commis-
sioner of Correction, 317 Conn. 52, 79,        A.3d     (2015) (‘‘[w]e need not
decide in the present case whether the imposition of a term of less than
fifty years imprisonment without parole on a juvenile offender would require
the procedures set forth in Miller, or whether other characteristics might
bear on a juvenile offender’s life expectancy’’ [footnote omitted]).
   14
      ‘‘The court . . . sentenced the defendant to the mandatory minimum
of ten years incarceration on the first degree sexual assault count followed
by three years of special parole, one year incarceration on the fourth degree
sexual assault count, and ten years incarceration, five of which were manda-
tory, on the risk of injury count. The court ordered that the latter two
sentences be served concurrently with the first, for a total effective sentence
of ten years incarceration followed by three years of special parole.’’ State
v. Taylor G., supra, 315 Conn. 741.
   15
      Although Miller can apply to a sentence imposed pursuant to a plea
agreement, the sentence must still be a literal life sentence without the
possibility of parole or the functional equivalent of a life sentence without
the possibility of parole. See Casiano v. Commissioner of Correction, supra,
317 Conn. 73 n.14; State v. Riley, supra, 315 Conn. 658.
   16
      Recent legislation will afford the opportunity of parole to individuals,
including the defendant, who committed crimes as juveniles, providing fur-
ther encouragement for their efforts at rehabilitation. Number 15-84, § 1 (f)
of the 2015 Public Acts, effective October 1, 2015, provides in relevant part:
‘‘Notwithstanding the provisions of subsections (a) to (e), inclusive, of this
section, a person convicted of one or more crimes committed while such
person was under eighteen years of age, who is incarcerated on or after
October 1, 2015, and who received a definite sentence or total effective
sentence of more than ten years for such crime or crimes prior to, on or
after October 1, 2015, may be allowed to go at large on parole in the discretion
of the panel of the Board of Pardons and Paroles for the institution in which
such person is confined, provided (A) if such person is serving a sentence
of fifty years or less, such person shall be eligible for parole after serving
sixty per cent of the sentence or twelve years, whichever is greater . . . .’’